Citation Nr: 1106844	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-30 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for chronic fatigue, to include 
as due to an undiagnosed or unexplained illness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from June 2000 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of June 
2009 which denied, in pertinent part, service connection for 
chronic fatigue, including due to undiagnosed illness.  


FINDINGS OF FACT

1. The appellant served in Southwest Asia during the Persian Gulf 
War.

2. The appellant has not been diagnosed with chronic fatigue 
syndrome.

3.  A chronic unexplained or undiagnosed illness manifested by 
chronic fatigue has not been shown.


CONCLUSION OF LAW

Chronic fatigue, to include as an undiagnosed or unexplained 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Prior to the initial 
adjudication of his claim, the veteran was informed, in a letter 
dated in February 2009, of the information necessary to 
substantiate the claim for service connection both on a direct 
basis and as an undiagnosed illness based on Gulf War service, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  He was told that the 
evidence must show a relationship between his current 
disabilities and an injury, disease or event in military service.  
He was advised of various types of lay, medical, and employment 
evidence that could substantiate his service connection claims.  
He was also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the Veteran by making all reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records and all identified 
post-service medical records, including VA medical records, have 
been obtained.  Although the Veteran was scheduled for a VA 
examination for the issue of service connection for chronic 
fatigue, he said he could not attend due to his work schedule.  
In a written statement dated in August 2010, he stated he wished 
to proceed with the claim without a compensation appointment, as 
he could not attend due to his work schedule.  Therefore, the 
claim will be decided on the evidence of record, without a VA 
examination.  In this regard, the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
at 193.

II.  Service Connection

The Veteran contends that he has chronic fatigue resulting from 
his Persian Gulf service. 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
(nexus) between the current disability and the in-service disease 
or injury (or in-service aggravation).  Holton v. Shinseki, 557 
F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of 
symptomatology since service may also establish service 
connection. 

Service connection may be granted to a Persian Gulf Veteran for 
objective indications of chronic disability resulting from an 
illness or combination of illnesses, provided that such 
disability became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis, unless 
there is affirmative evidence that the undiagnosed illness was 
not incurred during Persian Gulf service, or resulted from the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may include a medically 
unexplained chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or any diagnosed 
illness that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 
38 C.F.R. § 3.317(a)(2). 

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

For purposes of this section, ``objective indications of chronic 
disability'' include both ``signs,'' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  3 8 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).

For the purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to fatigue.  38 C.F.R. § 3.317(b).  

In this case the Veteran has not been diagnosed as having chronic 
fatigue syndrome or any medically unexplained chronic illness 
manifested by chronic fatigue.  He has complained on several 
occasions of being tired, particularly during 2009, but factors 
such as not getting a good night's sleep were reported.  In July 
2009, chronic daytime tiredness was noted, but it was also 
planned to obtain a study to rule out obstructive sleep apnea.  
It was also noted that he awakened frequently in the night.  In 
November 2008, he was observed to appear tired, and reported that 
he had only had three hours of sleep the previous night.  In 
March 2009, it was noted that he had a new baby in the house.  
Several times, night sweats have been noted.  More recently, in 
April 2010, it was noted that he slept 8 to 9 hours a night, and 
was "pretty active."  

In June 2009, lay statements were received from three individuals 
who had observed that the Veteran appeared tired.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (here 
the Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

The presence of chronic fatigue syndrome, or of chronic fatigue 
as a symptom of an undiagnosed or medically unexplained illness, 
requires medical expertise to establish.  While the Veteran may 
describe his symptoms, the complexity of the medical condition 
and the legal requirements are such that medical expertise is 
required to establish the cause.  In this regard, the criteria 
under 38 C.F.R. § 3.317 are presented in the context of their 
inability to be explained by diagnosed conditions, in view of all 
relevant findings.  Medical expertise is required to rule out the 
diagnosed condition, even though it may ultimately be done on the 
basis of symptoms reported by the Veteran.  Indeed, a diagnosis 
of chronic fatigue syndrome, under 38 C.F.R. § 4.88a, 
specifically requires, among other things, the exclusion, by 
history, physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms has not 
been met.  Similarly, undiagnosed or unexplained illnesses, such 
as chronic fatigue, under 38 C.F.R. § 3.317, must first be 
medically evaluated to determine that there is no underlying 
diagnosable condition present.  

The Veteran was not able to report for an examination, and stated 
he wished the claim to proceed without an examination.  
Therefore, it must be decided on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b) (2010).  As discussed above, there 
is no medical evidence showing chronic fatigue syndrome or 
undiagnosed or unexplained illness manifested by chronic fatigue.  
Lay evidence cannot establish the presence of chronic fatigue as 
a disability.  Without medical evidence of a current disability, 
there can be no service connection.  See Degmetich v. Brown, 104 
F. 3d 1328 (1997).  

In view of these factors, the claim must be denied.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for chronic fatigue is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


